SECOND AMENDMENT TO ADMINISTRATION AGREEMENT WHEREAS, STADION INVESTMENT TRUST (formerly PMFM Investment Trust), a Delaware business trust (the “Trust”), and Ultimus Fund Solutions, LLC (“Ultimus”), an Ohio limited liability company, have entered into an Administration Agreement as of June 1, 2007 and amended as of April 1, 2011 (the “Agreement”); NOW, THEREFORE, effective April 1, 2012, the Trust and Ultimus agree to amend the Agreement as follows: 1.Schedule A of the Agreement is hereby amended as follows: FUND PORTFOLIOS Stadion Managed Portfolio Stadion Core Advantage Portfolio Stadion Olympus Fund Stadion Trilogy Fund 2.Excepted as amended hereof, the Agreement shall remain in full force and effect. Executed this 1st day of April, 2012 STADION INVESTMENT TRUST By: /s/ Judson P. Doherty Name: Judson P. Doherty Title: President ULTIMUS FUND SOLUTIONS, LLC By: /s/ Robert G. Dorsey Name: Robert G. Dorsey Title: President
